79 F.3d 169
316 U.S.App.D.C. 367
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James L. MARTIN, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD and Federal AviationAdministration, Respondents.
No. 95-1010.
United States Court of Appeals, District of Columbia Circuit.
Feb. 7, 1996.

Before:  HENDERSON, RANDOLPH and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record of the National Transportation Safety Board (Board) and on the briefs and arguments by counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 36(b).   It is therefore


2
ORDERED that the petition for review be denied.   Because the Federal Aviation Administration was substantially justified in pursuing an enforcement against the petitioner, the petitioner is not entitled to attorney's fees under the Equal Access to Justice Act, 5 U.S.C. § 504.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41(a)(1).